 Case 1:18-cv-01686-RGA Document 12 Filed 01/30/19 Page 1 of 1 PageID #: 108



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE


IN RE IMPINJ, INC. DERIVATIVE ,
LITIGATION,                                          Lead Civil Action No. 18-1686-RGA



                                           ORDER

                WHEREAS, the above-captioned case was stayed on January 25, 2019, due to

litigation presently pending before the United States District Court for the Western District of

Washington (D.I. 11);

                NOW THEREFORE, IT IS HEREBY ORDERED that, the above-captioned case

is ADMINISTRATIVELY CLOSED. The parties shall promptly notify the Court when the

related litigation has been resolved so that this case may be reopened and other appropriate action

may be taken.




January 30, 2019
  DATE
